     Case 2:14-md-02592-EEF-MBN Document 17800 Filed 08/06/20 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


IN RE: XARELTO (RIVAROXABAN)                                   MDL NO. 2592
PRODUCTS LIABILITY LITIGATION
                                                               SECTION L

                                                               JUDGE ELDON E. FALLON

                                                               MAGISTRATE JUDGE NORTH

THIS DOCUMENT RELATES TO:

Brown, et al. v. Janssen Research & Development, LLC, et al.
CA# 2:19-cv-14669

                                   ORDER AND REASONS

       Before the Court is pro se Plaintiff Barbara Brown’s Motion to Remand this action to the

United States District Court for the Northern District of California, R. Doc. 17697. Defendants

filed an opposition on June 11, 2020. R. Doc. 17714. Plaintiff filed a reply to this opposition on

July 23, 2020. R. Doc. 17791. Having considered the parties’ arguments and the applicable law,

the Court now rules as follows.

I.     BACKGROUND

       The current matter arises out of the multi-district litigation (“MDL”) case involving the

prescription anticoagulant medication known as Xarelto. To put this matter in perspective, a brief

review of the litigation is helpful. Beginning in 2014, lawsuits were filed in federal courts

throughout the nation against Defendants Bayer Corporation, Bayer HealthCare LLC, Bayer

HealthCare Pharmaceuticals Inc., Bayer HealthCare AG, Bayer Pharma AG, Bayer AG, Janssen

Pharmaceuticals, Inc., Janssen Research & Development, LLC, Janssen Ortho LLC, and Johnson

& Johnson (collectively, “Defendants”). In their suits, plaintiffs assert that they or their family


                                                    1
    Case 2:14-md-02592-EEF-MBN Document 17800 Filed 08/06/20 Page 2 of 9



members suffered severe bleeding and other injuries due to Xarelto’s allegedly inadequate warning

label, as well as other theories.

        The Judicial Panel on Multidistrict Litigation (“JPML”) determined that the plaintiffs’

claims involved common questions of fact, and that centralization under 28 U.S.C. § 1407 would

serve the convenience of the parties and witnesses and promote the just and efficient conduct of

the litigation. Accordingly, on December 12, 2014, the JPML consolidated the plaintiffs’ Xarelto

claims into a single multidistrict proceeding (“MDL 2592”). MDL 2592 was assigned to Judge

Eldon E. Fallon of the United States District Court for the Eastern District of Louisiana to

coordinate discovery and other pretrial matters in the pending cases. Subsequent Xarelto cases

filed in federal court have been transferred to this district court to become part of MDL 2592 as

“tag along” cases. At its peak, the Court had over 30,000 cases in this MDL.

        After years of discovery and bellwether trials, the Plaintiffs’ Steering Committee (“PSC”)

and the Defendants entered into settlement discussions and reached a settlement in early 2019. On

March 25, 2019, the PSC and Defendants announced the Master Settlement Agreement, which

resolves the claims of eligible Xarelto patients who suffered bleeding events, strokes, or

cerebrovascular accident, venous thromboembolism, blood clots, and other various injuries that

they associated with their use of Xarelto. R. Doc. 17623-1 at 6–7. This is an opt-in settlement

program and thus far, over ninety-nine percent of the plaintiffs in this litigation have chosen to opt

into the settlement.

        For the plaintiffs who chose not to enroll in or do not qualify for the Xarelto settlement

program, the Court entered Case Management Order (“CMO”) 11, which includes obligations with

which the plaintiffs must comply. R. Doc. 12902. Pursuant to CMO 11, a plaintiff is required to,

in relevant part: (1) serve a complete and verified Short Form Plaintiff Fact Sheet (“Short Form



                                                      2
    Case 2:14-md-02592-EEF-MBN Document 17800 Filed 08/06/20 Page 3 of 9



PFS”) with the required documents and records; (2) serve a complete and verified Plaintiff Profile

and Consent Form (“PPCF”) with the required documents and records; (3) serve a Preservation

Notice Statement with the required associated documents; (4) serve a case-specific Rule 26(a)(2)

report from a licensed physician; (5) produce all medical records required by CMO 11; and (6)

serve an Affidavit of Compliance signed by plaintiff. Id. These CMO 11 requirements all have

different deadlines that are dependent on when a plaintiff’s case was filed in federal court and

docketed in the MDL. Plaintiffs who filed suit after March 11, 2019, are ineligible for the Xarelto

settlement program, so CMO 11 governs their claims. R. Doc. 12902 at 1-2.

       On November 19, 2019, the pro se Plaintiffs Barbara Brown, Alice Brown, and Lora

Orozco (collectively, “Plaintiffs”) filed a complaint in the Northern District of California seeking

monetary damages against Defendants. Dkt. No. 2:19-cv-14669 (“Dkt. No. 14669”), R. Doc. 1.

Plaintiffs believe that their family member Dexter Brown was prescribed Xarelto, suffered a brain

hemorrhage, and then died on November 16, 2019, as a result of using the drug. Id. at 5; R. Doc.

17697-1 at 8. Plaintiffs were authorized by the Northern District of California to proceed in forma

pauperis in this litigation. Dkt. No. 14669, R. Doc. 6. On December 13, 2019, the JPML

conditionally transferred this case to MDL 2592 because it “involve[s] questions of fact that are

common to the actions previously transferred to the Eastern District of Louisiana and assigned to

Judge Fallon.” R. Doc. 1546. On December 30, 2019, the case was officially transferred to this

Court. Dkt. No. 14669, R. Doc. 12.

       Since Plaintiffs filed suit well after the March 11, 2019 settlement program cutoff date,

CMO 11 governs their claims. Dkt. No. 14669, R. Doc. 1; R. Doc. 12902 at 1-2. Although they

received CMO 11 on January 3, 2020, Plaintiffs have not yet provided the required documentation

to support their claims. R. Doc. 1769-1 at 2. On February 24, 2020, Plaintiffs petitioned this Court



                                                     3
      Case 2:14-md-02592-EEF-MBN Document 17800 Filed 08/06/20 Page 4 of 9



to appoint pro bono counsel so an attorney could assist them in litigating the case. R. Doc. 17626.

The Court denied this motion because “a litigant has no general right to a court-appointed attorney

in a civil case” and because the Plaintiffs here “have not demonstrated that their case presents

‘exceptional circumstances’ that would warrant the appointment of counsel.” R. Doc. 17629 at 1-

2. Plaintiffs were required to submit a Rule 26(a)(2) causation report by April 28, 2020. R. Doc.

17714 at 3. This deadline was extended by Defendants to June 1, 2020. Id. at 3; R. Doc. 17697 at

1. Plaintiffs have not since provided the documentation required by CMO 11.

II.      PRESENT MOTION

         A.       Plaintiff’s Motion to Remand [R. Doc. 17697]

         Plaintiffs 1 request remand of this case to the Northern District of California because they

are “opting out of the multidistrict litigation due to it’s [sic] impossible demands, etc.” R. Doc.

1769-1 at 1. Plaintiffs contend that their lawsuit was transferred to the MDL 2592 without their

consent, and they continue to oppose the transfer. Id. at 4, 9. Plaintiffs argue that they missed the

deadline for opposing the lawsuit’s conditional transfer to this Court due to the mistaken belief

“that if they did not file notices of opposition, their case would be part of the settlement program

in this MDL.” Id. at 4. Further, Plaintiffs claim that CMO 11 is both unreasonable and

unconstitutional. Id. Plaintiffs argue that compliance with CMO 11 is unduly expensive and

burdensome, preventing indigent people such as themselves from seeking justice. Id. According

to Plaintiffs, “physicians are not readily available to be available to read over one thousand pages

of Dexter Brown’s medical files and prepare a Rule 26(a)(2) report for free or at a cost.” Id. at 9.




         1
           Plaintiff Barbara Brown filed this motion on behalf of herself and the two other plaintiffs associated with
this case, Alice Brown and Lora Orozco. All three Plaintiffs have been particularly active in this lawsuit, filing
motions on behalf of themselves and the other two Plaintiffs. For the sake of clarity, the Court will refer to the
pending motion and arguments as Plaintiffs’ motion and arguments.

                                                               4
    Case 2:14-md-02592-EEF-MBN Document 17800 Filed 08/06/20 Page 5 of 9



Therefore, Plaintiffs believe that they cannot and should not be required to comply with CMO 11

and demand that this case be remanded to the Northern District of California for trial purposes. Id.

       B.      Defendants’ Opposition to Plaintiffs’ Motion to Remand [R. Doc. 17714]

       Defendants responded to Plaintiff’s motion on June 11, 2020, arguing that remand is

inappropriate in this case. R. Doc. 17714. Defendants first contend that Plaintiffs’ compliance with

CMO 11 is essential for management of MDL 2592, and “Plaintiffs cannot shirk their obligations

by prematurely seeking remand to a different court.” Id. at 1. Defendants stress that the Court was

well within its inherent powers when it entered CMO 11, and Plaintiffs’ case will benefit from

further proceedings before this Court. Id. at 4. Second, Defendants argue that Plaintiffs’ assertion

that immediate remand is necessary due to a threat of dismissal by June 1, 2020, is mistaken. Id.

at 1. Defendants claim they offered to extend the CMO 11 compliance deadline to August 3, 2020,

making this point moot. Id. Lastly, Defendants contend that Plaintiffs have failed to show good

cause for remanding the case at this early stage of litigation. Id. at 2. Defendants argue that “remand

would unnecessarily duplicate efforts of this MDL Court and unduly burden the transferor district

court.” Id. For the foregoing reasons, Defendants ask the Court to deny Plaintiffs’ Motion to

Remand. Id.

       C.      Plaintiffs’ Reply to Defendants’ Opposition [R. Doc. 17791]

       On July 23, 2020, Plaintiffs filed a Reply to Defendants’ opposition to the Motion to

Remand. R. Doc. 17791. Plaintiffs reiterate that they are “opting out” of this MDL and claim that

they have not shirked their obligations under CMO 11. R. Doc. 17791 at 1. First, Plaintiffs argue

that they have complied with CMO 11’s requirements thus far but cannot locate a physician to

complete the required Rule 26(a)(2) report. Id. at 2. Plaintiffs informed Defendants’ counsel of

this issue and proposed that the requirement be waived and Dexter Brown’s medical records serve

as a substitute. Id. Plaintiffs point out that Defendants’ counsel did not agree to this proposed

                                                      5
       Case 2:14-md-02592-EEF-MBN Document 17800 Filed 08/06/20 Page 6 of 9



stipulation, and they also accuse counsel of being unresponsive. R. Doc. 17791, Exhibit A. Second,

Plaintiffs reassert that they never chose to opt out of the Xarelto settlement program and are now

actively opting out of MDL 2592. Id. at 3. Lastly, Plaintiffs accuse this Court of exhibiting racial

bias toward them because Defendants’ counsel informed the Court that Plaintiffs Alice and

Barbara Brown are black. Id. Plaintiffs assert that “[t]his Court’s racially biased use of discretion—

either intentional or unintentional—is the cause of the Plaintiffs[sic] inability to comply with the

CMO 11.” Id.

III.     LAW AND ANALYSIS

         The JPML created this MDL by consolidating and transferring certain cases “shar[ing]

common factual questions arising out of allegations that plaintiffs suffered bleeding or other

injuries as a result of taking Xarelto (rivaroxaban) and that defendants did not adequately warn

prescribing physicians or consumers of the risks.” In re Xarelto (Rivaroxaban) Prods. Liab. Litig.,

65 F. Supp. 3d 1402, 1405 (E.D. La. 2014). Specifically, it found that “[i]ssues concerning the

development, manufacture, regulatory approval, labeling, and marketing of Xarelto thus are

common to all actions. Centralization will eliminate duplicative discovery; prevent inconsistent

pretrial rulings; and conserve the resources of the parties, their counsel and the judiciary.” Id. 28

U.S.C. § 1407 provides that each transferred action in an MDL eventually be remanded “at or

before the conclusion of such pretrial proceedings to the district from which it was transferred

unless it shall have been previously terminated.” 28 U.S.C. § 1407(a).

         When a party seeks remand in a case associated with an MDL, a court must consider

“whether the case will benefit from further coordinated proceedings as part of the MDL.” Chau v.

Aviva Life and Annuity Co., No. 3:09-cv-2305-B, 2011 WL 1990446, at *2 (N.D. Tex. May 20,

2011). The authority to remand a case lies with the JPML, but a transferee court may also issue a

suggestion of remand, which the JPML will strongly consider. Id. See also 28 U.S.C. § 1407(a);
                                                      6
    Case 2:14-md-02592-EEF-MBN Document 17800 Filed 08/06/20 Page 7 of 9



In re Holiday Magic Sec. & Antitrust Litig., 433 F. Supp. 1125, 1126 (J.P.M.L. 1977). The JPML

will remand a case before completion of pretrial proceedings “only upon a showing of good cause,”

which the party seeking remand must demonstrate. In re CBS Color Tube Patent Litig., 342 F.

Supp. 1403, 1405 (J.P.M.L. 1972). See also Chau, 2011 WL 1990446, at *2. Remand is not

appropriate “when continued consolidation will eliminate duplicative discovery, prevent

inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the

judiciary.” In re Silica Prods. Liab. Litig., 398 F.Supp.2d 563, 668 (S.D. Tex. 2005) (citing In re

Heritage Bonds Litig., 217 F. Supp. 2d 1369, 1370 (J.P.M.L. 2002)).

       The Plaintiffs here seek remand due to their inability to comply with CMO 11, which is a

type of pretrial order commonly known as a Lone Pine order. This name comes from Lore v. Lone

Pine Corp., in which the Superior Court of New Jersey approved of a pre-trial order requiring

plaintiffs to provide some basic facts in the form of expert reports or run the risk of having their

case dismissed. See 1986 WL 637507, *1–3 (N.J. Super. Nov. 18, 1986). Lone Pine orders “are

designed to handle the complex issues and potential burdens on defendants and courts in mass tort

litigation.” Acuna v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). “The basic purpose

of a Lone Pine order is to identify and cull potentially meritless claims and streamline litigation in

complex cases.” Baker v. Chevron USA, Inc., 2007 WL 315346, *1 (S.D. Ohio Jan. 30, 2007).

Since the New Jersey court's decision, Lone Pine orders have been routinely used by courts to

manage mass tort cases. See, e.g., Acuna, 200 F.3d at 340; Nolan v. Exxon Mobil Corp., No. CV

13-439-JJB-EWD, 2016 WL 1213231 (M.D. La. Mar. 23, 2016); In re Vioxx Products Liability

Litigation, 557 F. Supp. 2d 741, 743-44 (E.D. La. 2008), aff'd, 388 F. App'x 391 (5th Cir. 2010);

Burns v. Universal Crop Protection Alliance, 2007 WL 2811533 (E.D. Ark. Sep. 25, 2007); In re

Rezulin Products Liability Litigation, 441 F. Supp. 2d 567, 570 (S.D.N.Y. 2006); In re Silica



                                                      7
    Case 2:14-md-02592-EEF-MBN Document 17800 Filed 08/06/20 Page 8 of 9



Products Liability Litigation, 398 F. Supp. 2d 563, 576 (S.D. Tex. 2005). The United States Court

of Appeals for the Fifth Circuit has recognized the value of and approved the use of Lone

Pine orders in mass tort litigation. For example, in Vioxx, the Fifth Circuit upheld this Court’s

usage of a Lone Pine order to manage the MDL and dismiss plaintiffs for failure to comply with

the order. 388 F. App'x 391, 397 (5th Cir. 2010). Plaintiffs argued that the order imposed “too high

a burden at too early a stage of litigation,” but the Fifth Circuit disagreed, reiterating the clear

holding in Acuna that “it is within a court's ‘discretion to take steps to manage the complex and

potentially very burdensome discovery that the cases would require.’” Id. (citing Acuna, 200 F.3d

at 340).

         The Court finds that at this stage of litigation, Plaintiffs have not demonstrated good cause

to support remand of their case to the Northern District of California. Pretrial proceedings are far

from complete, and it is not overly burdensome to request that Plaintiffs comply with CMO 11 and

in doing so provide some evidence to support their claims. Rather than tasking the transferee court

with the same basic evidence issues, Plaintiffs’ case will benefit from further proceedings in this

MDL. Moreover, this Court was well within its judicial powers when it enacted CMO 11, so

Plaintiffs’ allegations that CMO 11 is unconstitutional and fueled by racial bias are without merit.

The usage of Lone Pine orders in MDLs is supported by the Fifth Circuit and countless other

federal courts. Further, CMO 11 applies to all plaintiffs who did not enroll in or do not qualify for

the Xarelto settlement program without any regard to race or socioeconomic background. R. Doc.

12902.

         Defendants’ counsel has extended the CMO Rule 26(a)(2) report deadlines multiple times,

and Plaintiffs have been in possession of the CMO 11 for nearly eight months now. It is time for

Plaintiffs to come forward and show the basis for their beliefs and demonstrate basic evidence of



                                                      8
      Case 2:14-md-02592-EEF-MBN Document 17800 Filed 08/06/20 Page 9 of 9



causation. The Court urges these pro se Plaintiffs to seek representation so they may move this

case forward and avoid dismissal. In civil cases such as the present one, attorneys are usually

retained on a contingent fee arrangement. This arrangement allows a claimant to secure an attorney

without paying any amount upfront. The attorney receives compensation only if the plaintiff is

successful. If this case has merit these litigants should be able to obtain counsel on a contingent

fee basis.

IV.     CONCLUSION

        For these reasons,

        IT IS HEREBY ORDERED that Plaintiffs’ Motion to Remand is DENIED.

        IT IS FURTHER ORDERED that Plaintiffs be given until September 4, 2020 to comply

with CMO 11. After that time, Defendants may file a motion to dismiss this case with prejudice.



        New Orleans, Louisiana, this 5th day of August 2020.




                                             ________________________________________
                                              UNITED STATES DISTRICT COURT JUDGE

CC:     Barbara Brown
        PO Box 5408
        Sugarloaf, CA 92386

        Alice Brown
        PO Box 60
        Crescent City, CA 95531




                                                    9
